DRUMMOND, District Judge.
This is the rule that I have always adopted in these *1157cases, that where there is any agreement, understanding, negotiation, or any thing of the sort, as to the disposition of a case, and there is a difference of opinion between the counsel as to what actually took place, that, as it arises from the fact of the negotiations pending between the parties, although there may be a difference of opinion, or misunderstanding, I will not allow the party to be prejudiced by the misunderstanding. Where counsel deal with each other at arm’s-length, each standing on his own rights, of course there need be nothing of that sort; but where a negotiation is entered into between counsel, and difficulty and misunderstandings arise in consequence of that, I do not allow the party to be prejudiced. If you say that there never was anything of the kind at all; that there never was an agreement or understanding that the declaration should be given to them, and plea furnished by them. — that is another matter. If you say this is made out of whole doth, that is another matter.
Judgment set aside.